DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach either individually or in combination, a parameter configuration that causes the sequence by which the modulation symbol mapped to the first radio resource area is multiplied and the sequence by which the modulation symbol mapped to the second radio resource area is multiplied to be differently configured depending on whether the transmission of the data signal is an initial transmission or a retransmission.
Prior art Herath et al. (US Publication 2018/0337816 A1) teaches, the MA signature may be defined based on a configuration for at least one transmission operation, including a bit-processing operation (including bit interleaving, bit scrambling, etc.), a spreading operation (including spreading sequence, spreading matrix, or modulation and spreading matrix), a mapping operation (including symbol-to-RE mapping or modulated symbol sequence mapping matrix) or a symbol-level scrambling operation. MA signatures defined for multiple transmissions (initial transmission and retransmissions) based on a pattern in accordance with a user equipment (UE) identification (ID) and can be configured in advance by a network and communicated to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAY P PATEL/Primary Examiner, Art Unit 2466